Citation Nr: 1425088	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA claims file has been reviewed.  Documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Veteran's Virtual VA claims file.


FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to have had its clinical onset following the Veteran's exposure to harmful noise levels incident to his duties during active duty that included service in the Republic of Vietnam.

2.  The currently tinnitus is shown as likely as not to be related to the Veteran's hearing loss and to have had its clinical onset following his exposure to harmful noise levels during service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran's DD Form 214 reflects that his military occupational specialty was listed as being a shipping and receiving clerk; however, the associated service personnel records also show that the Veteran had training in munitions and worked as a munitions specialist and as an industrial radiographic technician for an air munitions squadron.  The Board therefore finds that he had in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

The results of his July 2009 VA audiological examination established that the Veteran suffers from a sensorineural hearing loss in each ear that meets the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."   

The Board notes that the Veteran also reported that he had experienced hearing loss and tinnitus since service.  

The Veteran also reported that his post-service assembly line work was not in an area with noise, and provided statements from a fellow service member, corroborating his assertions as to in-service noise exposure while working with ammunition, from the forklifts and on the flight line, as well as from incoming rockets and mortar rounds.  The statements also corroborated the Veteran's assertions as to a lack of hearing protection during service.

Regarding tinnitus, the Board observes that the July 2009 VA examiner stated that the Veteran's tinnitus was related to the Veteran's bilateral hearing loss. 

The Veteran's competent and credible statements thus provide a nexus linking his current hearing loss disability and tinnitus and to his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

The July 2009 VA examiner's negative nexus opinion was based on the fact that the Veteran did not report hearing loss or "running" of the ears at the time of his separation from service and had a normal audiological evaluation at separation.   However, the examiner failed to address the Veteran's credible lay statements attesting the onset of the hearing loss and tinnitus during service or his documented history of noise exposure in service.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability and tinnitus as likely as not had their clinical onset following his exposure to harmful noise levels in connection with his service in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


